                                                                               USDC SD"! Y
                                                                               DOCUME:\·,•
                                                                               ELECTRO!\ I•_· a f   1.   't'   FILED
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                DOC#:
                                                                              DATE FILELJ-:~J/j._Q~~
 --------------------------------------------------------------- X
 UNITED STATES OF AMERICA,

                                                                     SCHEDULING ORDER

                                                                     19 Cr. 921 (AKH)
             -against-



 NICHOLAS TRUGLIA,

                                         Defendants.
 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties are hereby ordered to appear for a telephonic pre-trial conference on

October 7, 2020, at 9:00 a.m. , which conference will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Accesscode:7518680

                 To ensure that the call proceeds smoothly and to ·avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than October 5, 2020, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated :          September 30, 2020
                 New York, New York                          AL VIN K. HELLERSTEIN
                                                             United States District Judge
